DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
Response to Amendment
 	Applicant’s amendment filed on November 12, 2021 has been entered.  Claims 23 and 24 have been cancelled.  Thus, claims 1-4, 6-10, 12, 14-18 and 20 are still pending in this application, with claims 1 and 20 being independent.  Claims 1-4, 6-10, 12, 14-18 and 20 are allowed. 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	The prior art of record, individually or in combination, fails to teach, or render obvious, when considered in combination with all of the other limitations of the claim(s) as a whole, the following previously indicated allowable limitations of claim 22 (canceled) that are now recited in independent claims 1 and 20:
“generating a scale image indicative of an azimuth; and
 	wherein a display position of the scale image is determined according to a display position of the graphic superimposedly displayed on the image outputted from the imaging device such that the graphic is not hidden by the scale image.” 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675